Citation Nr: 0843551	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-30 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel 




INTRODUCTION

The veteran served on active duty from December 1965 to March 
1987.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the cause of the veteran's death. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 
8 Vet. App. 69 (1995).  Service medical records reflect that 
in September 1968 the veteran was diagnosed with infectious 
hepatitis and was hospitalized for 31 days.  The veteran was 
then instructed to stay on limited duty for three weeks.  
There are no further records for treatment of infectious 
hepatitis.  Subsequent examination records dated June 1976 
and January 1987 note "hepatitis resolved in 1968."  

The first post-service medical record regarding hepatitis is 
an April 2005 private medical report where the veteran was 
hospitalized with pneumonia.  At that time, a blood test was 
shown to be positive for hepatitis C.  No medical opinion as 
to the etiology of the hepatitis C was offered.  

In June 2007, the veteran's treating physician at the time of 
his death submitted an opinion that, shortly before the 
veteran's death, there was evidence of a gastrointestinal 
bleed with evidence of esophageal and gastric varices, which 
the physician opined were suggestive of long-standing 
cirrhosis of the liver.  The physician opined that the 
veteran's cirrhosis may be connected to his hepatitis C, 
which the veteran had reported that he had contracted while 
in the military.  A VA examiner has not yet opined as to 
whether the veteran's infectious hepatitis is related to his 
later diagnoses of hepatitis C and cirrhosis.  The Board 
finds that a remand for an etiological opinion is necessary 
in order to fairly decide the merits of the appellant's 
claim.

Additionally, the appellant has not been provided adequate 
notice of VA's duty to notify and to assist on the issue of 
entitlement to service connection for the cause of the 
decedent's death.  38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 
3.159 (2008).  The appellant received correspondence from the 
RO in April 2007 requesting medical treatment records 
evidencing a diagnosis and treatment for hepatitis C.  
However, shortly after that notice was sent, the United 
States Court of Appeals for Veterans Claims issued an opinion 
regarding what notice under 38 U.S.C.A. § 5103(a) for a claim 
of service connection for the cause of a veteran's death case 
must include.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
The Board finds that a compliant notice letter under the 
redefined duty to notify is needed.

Furthermore, a February 2007 death certificate indicates that 
the veteran died of septic shock multi-system organ failure 
due to ischemic bowel, gastrointestinal bleeding, and 
cirrhosis at Scott & White Hospital in Temple, Texas.  The 
above-mentioned April 2007 correspondence from the RO 
indicated that Scott & White Hospital would only release 
medical records to VA if the surviving spouse completed a 
special affidavit.  There is no indication that the special 
affidavit was submitted, and the complete treatment records 
from Scott & White Hospital, including the terminal hospital 
summary, have not been associated with the claims file.  
Because the full treatment records have not previously been 
considered and may be relevant to the appellant's claim, 
further attempts should be made to obtain the full treatment 
records.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a notice letter to the claimant 
that:  (1) informs the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) informs the claimant about the 
information and evidence that VA will 
seek to provide; and (3) informs the 
claimant about the information and 
evidence the claimant is expected to 
provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Notify the 
appellant of the regulations regarding 
the effective date of any award of 
Dependency and Indemnity Compensation 
(DIC) benefits.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  In addition, the 
notice must include:  (1) a statement of 
the conditions, if any, for which the 
veteran was service-connected at the time 
of his or her death; (2) an explanation 
of the evidence and information required 
to substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).

2.  Ask the appellant to provide a 
special affidavit as required by Scott & 
White Hospital to release the veteran's 
medical records.  Then, obtain the 
veteran's medical records from Scott & 
White Hospital in Temple, Texas dated 
immediately prior to his February 2007 
death (his terminal hospital records), 
including, specifically, the terminal 
hospital summary.  All efforts to obtain 
those records should be fully documented, 
and the hospital must provide a negative 
response if the records are not 
available.

3.  Then, schedule a VA examiner to 
review the veteran's file and determine 
whether there was any relationship 
between the cause of the veteran's death 
and his period of active service.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran's cirrhosis was etiologically 
related to or aggravated by his period of 
active service.  Specifically, the 
examiner should address the September 
1968 service medical records showing 
hospitalization for infectious hepatitis 
and discuss whether there is any 
relationship between those records and 
the veteran's cirrhosis.  If necessary, 
the examiner should attempt to reconcile 
the opinion with the other medical 
opinions of record.  The rationale for 
all opinions expressed should be 
provided.  The claims folder should be 
made available to the examiner for review 
and the examination report should note 
that review.

4.  Then, readjudicate the claim.  If the 
decision remains adverse to the 
appellant, issue a supplemental statement 
of the case and allow the appropriate 
time for response. Then, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

